Title: From Alexander Hamilton to John Vaughan, 8 July 1793
From: Hamilton, Alexander
To: Vaughan, John



Treasury DepartmentJuly 8th. 1793
Sir,

In reply to your letter of the 6th. Instant, I am to inform you, that the two draughts dated the 5th. July 1793 and drawn upon me at 30 days sight in your favor by Mr. Genet Minister Plenipotentiary of the Republic of France; the One for Four Hundred and Thirty one Dollars and Sixty Eight Cents and the Other for Two Thousand, five Hundred and thirty Nine Dollars and forty four Cents, will be punctually paid at the Treasury when they become due.
I am with great consideration   Sir   Your Most Obedient Servant

A Hamilton
John Vaughan Esquire

